Title: From James Madison to Caesar A. Rodney, 6 August 1801
From: Madison, James
To: Rodney, Caesar A.


Dear Sir
Virginia Orange Court House August 6. 1801
Your favor of the 17th. continued on the 28th. ult: did not reach Washington, before I had left it for Virginia. It was however handed to me on the way by the President who overtook me. The circumstances under which we fell in together afforded but little room for conversation. I was left under the impression however that as any thing short of a resignation by the newly appointed officer would involve the idea of removal, and as a removal without adequate objections personal to the officer, would exhibit the Executive under a disadvantageous appearance, the least embarrassing course would be to trust for a proper result to some voluntary arrangement that may grow out of the case.
I sincerely participate in your regrets that any occurrence should have so unseasonably disturbed a harmony which so many considerations ought to cherish. Hoping as well as wishing that it may be soon restored by the judicious & patriotic efforts that I am persuaded will not be omitted, I beg you to be assured of the respectful regard with which I remain, your most Obedient servant
James Madison
 

   RC (WHi).


   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:430–33.


   Rodney had objected to Jefferson’s appointment of Joel Lewis as marshal for Delaware. Lewis, however, remained in office, as both Jefferson and JM agreed that he was “admitted to be a good republican” with “not a word alledged against his moral character, nor any reason given why he should be removed but that he is disagreeable without saying for what” (Jefferson to Gallatin, 7 Aug. 1801 [DLC: Jefferson Papers]; Noble E. Cunningham, Jr., The Jeffersonian Republicans in Power: Party Operations, 1801–1809 [Chapel Hill, N.C., 1963], pp. 36–38).

